NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                     STATE OF ARIZONA, Respondent,

                                        v.

              GILBERTO OSORIO-HERNANDEZ, Petitioner.

                         No. 1 CA-CR 14-0756 PRPC
                             FILED 10-25-2016


    Petition for Review from the Superior Court in Maricopa County
                         No. CR2004-130274-001
            The Honorable Robert L. Gottsfield, Judge Retired

                  REVIEW GRANTED; RELIEF DENIED


                                   COUNSEL

Maricopa County Attorney’s Office, Phoenix
By Diane Meloche
Counsel for Respondent

Gilberto Osorio-Hernandez, Eloy
Petitioner Pro Se



                       MEMORANDUM DECISION

Judge Patricia A. Orozco delivered the decision of the Court, in which
Presiding Judge Andrew W. Gould and Judge Peter B. Swann joined.
                     STATE v. OSORIO-HERNANDEZ
                          Decision of the Court

O R O Z C O, Judge:

¶1          Gilberto Osorio-Hernandez petitions for review of the
summary dismissal of his second post-conviction relief proceeding. We
have considered the petition for review and, for the reasons stated, grant
review and deny relief.

¶2            A jury convicted Osorio-Hernandez of six counts of
aggravated assault, and he was sentenced to consecutive and concurrent
prison terms totaling twenty-five years. This court affirmed his convictions
and sentences on appeal. State v. Osorio-Hernandez, 1 CA-CR 05-0722 (Ariz.
App. Feb. 1, 2007) (mem. decision).

¶3              The superior court summarily dismissed Osorio-Hernandez’s
first petition for post-conviction relief in 2008. In 2014, he filed an untimely
and successive petition for post-conviction relief raising a claim of
ineffective assistance of counsel. Ruling that Osorio-Hernandez failed to
state a claim for which relief could be granted in an untimely and successive
petition for post-conviction relief, the superior court summarily dismissed
the notice. This petition for review followed.

¶4             Relying on Martinez v. Ryan, 132 S. Ct. 1309 (2012), Osorio-
Hernandez argues the superior court erred in ruling he is precluded from
raising a claim of ineffective assistance of counsel in an untimely and
successive post-conviction relief proceeding. His reliance on Martinez is
misplaced. In Martinez, the Supreme Court determined that, as a matter of
equity, as opposed to a matter of constitutional right, a non-pleading
defendant may be able to obtain federal habeas review of a claim that was
procedurally defaulted if he can show ineffective assistance of his first post-
conviction counsel. 132 S. Ct. at 1319-20. As explained in State v. Escareno-
Meraz, 232 Ariz. 586, 587, ¶¶ 4-6 (App. 2013), that holding does not apply
to Arizona post-conviction proceedings. In Arizona, “a non-pleading
defendant may not assert a claim of ineffective assistance of post-conviction
counsel,” id. at ¶ 3 (internal quotation omitted), because such a defendant
has “no constitutional right to counsel in post-conviction proceedings” in
the first place, id. at ¶ 4. Thus, Martinez would not permit Osorio-
Hernandez to overcome the time limits of Rule 32.4.a of the Arizona Rules
of Criminal Procedure.




                                       2
           STATE v. OSORIO-HERNANDEZ
                Decision of the Court

¶5   Accordingly, although we grant review, we deny relief.




                 AMY M. WOOD • Clerk of the Court
                 FILED: AA




                              3